DISMISS; and Opinion Filed December 10, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00245-CV

                          IN THE INTEREST OF C. R. H., A CHILD

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-50593-06

                              MEMORANDUM OPINION
                            Before Justices O’Neill, Myers, and Brown
                                    Opinion by Justice O’Neill
       Our records reflect that, since the filing of the notice of appeal on February 19, 2013,

appellant has taken no steps to prosecute this appeal. He has failed to (a) pay the filing fee, (b)

file the required docketing statement, (c) request the reporter’s record, and (d) pay the fee for the

clerk’s record so that the clerk’s record could be filed. See TEX. R. APP. P. 5, 32.1, 34.6(b), 35.3.

Despite being cautioned by order dated October 16, 2013 that the appeal would be dismissed

unless he paid the filing fee and the fee for the clerk’s record by November 5, 2013, appellant

has not complied or otherwise communicated with the Court. Because nothing in our records

reflects appellant is excused by statute or rule from paying the filing fee and clerk’s fee, and he

has failed to pay those fees, we dismiss the appeal. See id. 37.3(b), 42.3(b), (c).



                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE
130245F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF C. R. H., A CHILD                On Appeal from the 401st Judicial District
                                                    Court, Collin County, Texas
No. 05-13-00245-CV                                  Trial Court Cause No. 401-50593-06.
                                                    Opinion delivered by Justice O’Neill.
                                                    Justices Myers and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Crystal L. Reed recover her costs, if any, of this appeal from
appellant DeCarlos Hill.


Judgment entered this 10th day of December, 2013.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE




                                            –2–